          Case 7:12-cr-00739-KMK Document 207 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases


 12cr739
                                                         NOTICE OF TELECONFERENCE
 15cr176
 18cr666                                                       INFORMATION
 20cr447




KENNETH M. KARAS, United States District Judge:

       For the week of October 26, 2020, the Court will hold all criminal proceedings by

telephone. To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:    October 23, 2020
           White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
